DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amended claims filed 02/09/2021 for application no. 15/283,238.
The present application, filed on 09/30/2016, is a parent application of application no. PCT/US17/53570 filed on 09/27/2017.
Claims 1, 3 – 7, 9, 11 – 15, and 17 – 25 are currently pending. Claims 1, 9, 17, and 21 are independent claims. Claims 2, 8, 10, and 16 are cancelled.

Response to Amendment
Acknowledgment is made of Applicant’s claim amendments on 02/09/2021. The claim amendments are entered. Presently, claims 1, 3 – 7, 9, 11 – 15, and 17 – 25 are currently pending. Claims 1, 3, 5, 9, 11 – 12, 17 – 21, 23 - 24 have been amended. 
Applicant's current amendments and arguments filed 12/10/2020 with respect to claims 1, 3 – 7, 9, 11 – 15, and 17 – 25 have overcome the 35 U.S.C. 103 rejection. 

Reasons for Allowance
The following is the statement of reasons for the indication of allowable subject matter:  Claims 1, 3 – 7, 9, 11 – 15, and 17 – 25 are allowable.
Regarding independent claims 1, 9, 17, and 21:
Independent claim 1 is directed to A method comprising: identifying a collection of data stored in a memory element, wherein the collection of data comprises device data generated by a plurality of networked devices during device boot, at application startup, and when interfacing with another device in the plurality of networked devices, and wherein the device data comprises device platform identification data including hardware configuration and software configuration; and executing a cloud-based machine learning algorithm on the collection of data to: aggregate received device data; assign a context to the aggregated device data, wherein the context identifies a status or location of a device when the device data was generated; generate identified characteristics from the aggregated device data; perform rules-based inferences on the identified characteristics and the context to determine whether a device is performing in accordance with an aggregated device profile for similar devices of the plurality of networked devices, wherein the identified characteristics include a hardware characteristic based on the hardware configuration and a software characteristic based on the software configuration; generate a ranking of the identified characteristics, wherein an identified characteristic is ranked higher if the identified characteristic is observed greater than a threshold number of times, if the  identifiedATTORNEY DOCKET NUMBERPATENT APPLICATIONP10627315/283,238 Confirmation No. 60973characteristic is atypical for the hardware configuration, or if the identified characteristic is atypical for the software configuration; determine, based on the ranking of  the identified characteristics and the rules-based inferences, whether to make a first remediation recommendation; make a first remediation recommendation based on the determination to make a first remediation recommendation; receive feedback; adapt the rules-based inferences based on the feedback; and…
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly:
 determine whether to make a second remediation recommendation based on adapted rules-based inferences.
	
Independent claim 9 is directed to An apparatus comprising: one or more memory elements operable to store a cloud-based machine learning algorithm; and one or more processors operable to execute the cloud-based machine learning algorithm, such that the apparatus is configured to: receive a collection of data, wherein the collection of data comprises device data generated by a plurality of networked devices during device boot, at application startup, and when interfacing with another device in the plurality of networked devices, and wherein the device data comprises device platform identification data including hardware configuration and software configuration; aggregate received device data; assign a context to the aggregated device data, wherein the context identifies a status or location of a device the device data was generated; generate identified characteristics from the aggregated device data; perform rules-based inferences on the identified characteristics and the context to determine whether a device is performing in accordance with an aggregated device profile for similar device of the plurality of networked devices, wherein the identified characteristics include a hardware characteristic based on the hardware configuration and a software characteristic based on the software configuration; generate a ranking for the identified characteristics, wherein an identified characteristic is ranked higher if the identified characteristic is observed greater than a threshold number of times, if the identified characteristic is atypical for the hardware configuration, or if the identified characteristic is atypical for the software configuration; ATTORNEY DOCKET NUMBERPATENT APPLICATIONdetermine, based on the ranking of the identified characteristics and the rules-based inferences, whether to make a first remediation recommendation; make a first remediation recommendation based on the first remediation recommendation; receive a feedback; adapt the rules-based inferences based on the feedback; and…
	None of the prior arts, either alone or in combination, teaches the limitations of claim 8, particularly:
… determine whether to make a second remediation recommendation based on the adapted rules-based inferences.

Independent claim 17 is directed to A system comprising: a plurality of networked devices; a device behavior model generator comprising: one or more memory elements; and one or more processors, the one or more processors operable to execute instructions to: receive a collection of data, wherein the collection of data comprises device data generated by a plurality of networked devices during device boot, at application startup, and when interfacing with another device in the plurality of networked devices, and wherein the device data comprises device platform identification data including hardware configuration and software configuration; and execute a cloud-based machine learning algorithm on the collection of data to: aggregate received device data; assign a context to the aggregated device data, wherein the context identifies a status or location of a device when the device data was generated; generate identified characteristics from the aggregated device data; perform rules-based inferences on the identified characteristics and the context to determine whether a device is performing in accordance with an aggregated device profile for similar devices of the plurality of networked devices, wherein the identified characteristics include a hardware characteristic based on the ATTORNEY DOCKET NUMBERPATENT APPLICATION P10627315/283,238 Confirmation No. 6097 9 hardware configuration and a software characteristic based on the software configuration; generate a ranking for the identified characteristics, wherein an identified characteristic is ranked higher if identified characteristic is observed greater than a threshold number of times, if the identified characteristic is atypical for the hardware configuration, or if the identified characteristic is atypical for the software configuration; determine, based on the ranking of the identified characteristics and the rules-based inferences, whether to make a first remediation recommendation; make a first remediation recommendation based on the determination to make a first remediation recommendation; receive feedback; adapt the rules-based inferences based on the feedback; and…; and a network, wherein the network connects the plurality of networked devices and the device behavior model generator.
	None of the prior arts, either alone or in combination, teaches the limitations of claim 8, particularly:
…determine whether to make a second remediation recommendation based on the adapted rules-based inferences...

Independent claim 21 is directed to At least one non-transitory computer readable storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to: receive a collection of data, wherein the collection of data comprises device data generated by a plurality of networked devices during device boot, at application startup, and when interfacing with another device in the plurality of networked devices, and wherein the device data comprises device platform identification data including hardware configuration and software configuration; and execute a cloud-based machine learning algorithm on the collection of data to: aggregate received device data; apply privacy policy to private device data; assign a context to the aggregated device data, wherein the context identifies a status or location of a device when the device data was generated; generate identified characteristics from the aggregated device data; perform rules-based inferences on the identified and the context to determine whether a device is performing in accordance with an aggregated device profile for similar devices of the plurality of networked devices, wherein the identified characteristics include a hardware characteristic based on the hardware configuration and a software characteristic based on the software configuration; generate a ranking for the identified characteristics, wherein an identified characteristic is ranked higher if the identified characteristic is observed greater than a threshold number of times, if the identified characteristic is atypical for the hardware configuration, or if the identified characteristic is atypical for the software configuration;ATTORNEY DOCKET NUMBERPATENT APPLICATIONP10627315/283,238Confirmation No. 6097 12determine, based on the ranking of the identified characteristics and the rules-based inferences, whether to make a first remediation recommendation: make a first remediation recommendation based on the determination to make a first remediation recommendation; receive feedback; adapt the rules-based inferences based on the feedback; and…
	None of the prior arts, either alone or in combination, teaches the limitations of claim 8, particularly:
… determine whether to make a second remediation recommendation based on the adapted rules-based inferences.

The closest prior arts of record are the following:
Mahaffey (US 2016/0099963) teaches the method of determine an enterprise risk level for sharing security risk information between enterprises by identifying a security response by a first enterprise and then sharing the security response to a second enterprise when a relationship database profile for the first collection indicates the security response may be shared. 
Schmidt (US 2011/0010543) teaches a method of an error requiring arbitration which can determine a remediation policy indicating a remediation measure for a gateway to take in response to the error. 
Reeves (US 8370474) teaches the method of determining frequency line patterns within an amplitude spectrum generated from acoustic signals from detected vehicles and the frequency lines sorted by a corresponding ranking for an automatic classification of noise.
DiMaggio (US 2017/0330197) teaches the method of managing, generating, analyzing evaluating, and updating client compliance plans by providing continuous assessment, implementation and monitoring of a prioritized regulatory compliance remediation program or plan including and updated client remediation plans based on updates to regulations. [cited but not replied on]
Rajagopal (US 9342784) teaches the method of using a rules-based module applying a plurality of rules to the differences to produce a plurality of weighted differences, each rule of the plurality of rules operable to apply a weight to an environmental difference, the weight quantifying impact, risk, or relevance, of the environmental difference to operability or failure of the application. [cited but not replied on]
However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1, 9, 17, and 21, which includes determining whether to make a second remediation recommendation based on the adapted rules-based inferences from feedback. 
Claims 2 – 8, 10 – 16, 18 – 20, and 22 – 25 include the above-described allowable subject matter for being dependent on the independent Claims 1, 9, 17, and 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to URMANA ISLAM whose telephone number is (571)272-6688.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/URMANA ISLAM/Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125